Citation Nr: 0406889	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-09 609A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of an aortic aneurism.  

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to November 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied service connection for 
residuals of an aortic aneurism and granted service 
connection for PTSD, effective March 30, 1999.  The veteran 
was notified of the decision in February 2000.  He filed a 
notice of disagreement in March 2000.  The RO issued a 
statement of the case in April 2000 and received the 
veteran's substantive appeal in May 2000.  

By a Decision Review Officer decision in October 2001, the RO 
assigned a 30 percent evaluation for the veteran's service-
connected PTSD, effective since March 30, 1999.  The veteran 
indicated in a statement received in October 2001 that he was 
satisfied with the assignment of the 30 percent evaluation.  
However, the Board notes, the statement did not include words 
to the effect that the pending appeal was "withdrawn".  
See, 38 C.F.R. § 20.204.  Accordingly, the issue of the 
propriety of the initial 30 percent evaluation for PTSD 
remains in appellate status.  

In June 2002, the veteran presented testimony on the issues 
of service connection for residuals of an aortic aneurism and 
the evaluation of his service-connected PTSD during a hearing 
before the undersigned Veterans Law Judge in June 2002.  A 
transcript of the proceeding is associated with the veteran's 
claims file.  

These matters were previously before the Board in July 2002, 
at which time the Board remanded the matters to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claims; hence, they have been returned to the 
Board for further appellate consideration.  

FINDINGS OF FACT

1.  There is no competent evidence linking residuals of an 
aortic aneurism, diagnosed several years following his 
discharge from service, to service, exposure to herbicides in 
service or to any service-connected disability.  

2.  Since the March 30, 1999 effective grant of service 
connection, the veteran's PTSD has been manifested primarily 
by depression, mood swings and intrusive thoughts; these 
symptoms reflect no more than occupational and social 
impairment with occasional decrease in work efficiency.


CONCLUSIONS OF LAW

1.  Residuals of an aortic aneurism were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1103, 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2003).  

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for 
service connection for residuals of an aortic aneurism and 
entitlement to a higher initial evaluation for his service-
connected PTSD and that the requirements of the VCAA have 
been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the February 2000 rating decision, the April 2000 
Statement of the Case, and the April 2003 supplemental 
statement of the case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims and the bases for the denial of the claims.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of August 
2002 and August 2003) have been afforded opportunities to 
submit such information and evidence.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.

In the present case, the veteran submitted his claims in 
March 1999.  In an August 2002 letter, pursuant to the VCAA, 
the RO advised of the types of evidence that he needed to 
send to VA in order to substantiate his claims, as well as 
the types of evidence VA would assist in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate his claims, including complete 
authorizations to obtain VA and private medical evidence.  
Statements of the case issued in April 2000 and later in 
October 2001 advised the veteran of the evidence it had 
received in connection with his claim.  

For the above reasons, the Board finds that the RO's notices 
in August 2002 and August 2003 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, supra (preadjudicatory VCAA 
notice and the content of the notice requirement).  In this 
context, it is well to observe that all the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement, as 
well as any error in not providing a single notice to the 
appellant in covering all content requirements, was harmless.  
See 38 C.F.R. § 20.1102 (2003) (harmless error).

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service 
connection received by the RO in March 1999, the veteran 
indicated that he received medical treatment for a heart 
condition at St. Francis Hospital.  Treatment records from 
St. Francis Hospitals in Tulsa, Oklahoma and Columbus, 
Georgia have since been obtained by the RO.  Additionally, 
the RO initially associated with the claims file the 
veteran's service medical records and records from the Martin 
Army Hospital.  

In May 2000, the veteran submitted various VA and private 
treatment records.  The veteran was afforded VA examinations 
in September 2001 and September 2002.  In August 2002, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested any additional service medical records, to include 
any clinical records from Fort Lewis and Fort Bragg.  In a 
February 2003 response, the NPRC indicated that searches had 
not turned up any additional treatment records.  A March 2003 
inquiry for records at Fort Riley and Fort Sill was negative.  
In September 2002, the veteran identified medical treatment 
at the VA medical center and private treatment through Dr. 
Richard Slagel.  The RO subsequently obtained the identified 
records.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, supra.


II.  Service Connection Claim  

A.  Background

The veteran alleges that postoperative residuals of an aortic 
aneurism are directly due to service, a result of exposure to 
herbicide exposure in Vietnam or due to his tobacco abuse 
while in service.  

The veteran's service medical records do not reveal 
complaints or treatment for a heart disorder.  Medical 
examinations in 1972, 1973 and 1977 all note normal 
evaluations of the cardiac system.  His personnel records 
reveal that he served in a combat capacity as an infantryman 
in Vietnam.  A service discharge examination is not of 
record.  

There are no medical treatment records in the one-year period 
subsequent to service or until 1998.  At that time, the 
veteran was initially seen at Martin Army Hospital with 
complaints of chest pain.  He was initially evaluated and 
discharged.  He later collapsed and was taken back to Martin 
Army Hospital at which time a CAT scan showed extensive 
dissection, extending from the aortic valve to aortic 
bifurcation.  Thereafter, he was transferred to Saint Francis 
Hospital.  His past medical history was significant for renal 
insufficiency, hypertension, and chronic obstructive 
pulmonary disease.  A social history noted long-term tobacco 
abuse.  He had not been followed by any healthcare 
professional.  His only medication at home was aspirin.  He 
was assessed with an aortic aneurism and underwent an aortic 
dissection with replacement of the aortic valve and 
descending aorta with reimplantation of the coronary 
arteries. 

The veteran underwent an echocardiogram in January 1999.  
Test results revealed no pericardial effusion and no evidence 
of intracavitary mass or thrombus.  The examination did show 
a prosthetic aortic valve and a dilated left ventricle with 
mild reduction in contractility.  

A February 1999 treatment note indicated that the veteran was 
doing well post-operatively.  He had started walking a half-
mile per day and had quit smoking.  He did not have any 
further episodes of palpitations or flutter.  He did have 
some numbness and left flank pain.  His blood pressure was 
typically 110/70.  He was encouraged to increase his exercise 
level and given permission to return to work.  

A June 1999 echocardiogram showed normal functioning aortic 
valve replacement and a normal size paroxysmal aorta.  

The veteran testified at a hearing before the undersigned in 
June 2002.  He contended that he had been told that he had 
hypertension in service.  Additionally, he testified that he 
smoked tobacco products during the service.  It was his 
belief that these led to the development of his heart 
condition.  

VA treatment records are of record.  In February 2002, an 
examination of the heart showed regular rate and rhythm with 
no wheezes, murmurs or gallops.  There were no complaints of 
chest pain or shortness of breath.  However, he did feel 
tired after walking.  He was assessed with status post aortic 
valve replacement.  He was continued on Coumadin and 
Amiodarone.  

In September 2002, the veteran reported to the hospital after 
an incident of chest discomfort.  A treatment note from Dr. 
Slagel indicated that the chest discomfort was probably not 
ischemic or cardiac.  

The veteran was afforded a VA examination in September 2002.  
The veteran reported that he had a one-time episode of 
hypertension in the military.  However, he noted that there 
was no documentation of such occurrence.  He had no other 
prior history of hypertension of heart problems until 1998.  
Presently, he complained of some shortness of breath and that 
he was frequently tired and dizzy.  He was on medication for 
hypertension since 1998.  He reported that he smoked one to 
one and a half packs of cigarettes a day for 35 to 40 years.  
He quit smoking in 1998.  

Upon physical examination, blood pressure was 136/60 standing 
and 128/68 sitting.  The heart had a regular rate and rhythm 
with no murmurs carotid bruits or jugular venous distention.  
There was a midline sternotomy well healed surgical scar.  
Both lung fields were clear to auscultation without any 
wheezing, rales or rhonchi.  There was 1+ pitting ankle edema 
present.  Peripheral pulses and dorsalis pedis and posterior 
tibial pulses were present.  The diagnosis was status post 
aortic valve replacement and ascending aortic aneurysm 
resection stable with no residuals.  

The examiner reviewed the veteran's claims file and service 
medical records.  She noted no history of hypertension or 
chest trauma or heart disease while in service.  The first 
record of treatment for a heart condition was not until 1998, 
some 18 years after service.  The examiner opined, that based 
upon these findings and the lack of evidence of hypertension 
or any chest trauma in the service, the veteran's aortic 
aneurysm condition not manifested within service or within a 
year thereafter, was not due to herbicide exposure and was 
not etiologically related to his military service.  
Additionally, she opined that the current condition was not 
aggravated by any existing service-connected disability.  

C.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2003).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 
38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June24, 2002).

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended the provisions of 
38 U.S.C.A. § 1110 to prohibit the payment of VA compensation 
for a disability resulting from the use of tobacco products.  
On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century that 
prohibited the payment of compensation to veterans for 
disability, which is the result of abuse of tobacco products, 
was eliminated.  Hence, the amendments to § 1110 were 
nullified.  However, this later Act added the provisions of 
38 U.S.C.A. § 1103, which prohibit service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  It does not preclude 
service connection for disease or injury which is otherwise 
shown to have been incurred or aggravated in service, or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period.  This law is only 
applicable to claims filed after June 9, 1998.  That is, for 
claims filed after June 9, 1998, a grant of service 
connection is prohibited for a disability on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  38 
U.S.C.A. § 1103.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  Id.  In pertinent part, 38 C.F.R. § 3.300 provides 
that "(a) for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service."  Id.  However, service connection is not precluded 
where the disability or death resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service.  Id. For purposes of this section, 
"otherwise shown" means that the disability or death can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service.  Id.

D.  Analysis

As noted above, the veteran alleges that postoperative 
residuals of an aortic aneurism are directly due to service, 
the result of exposure to herbicide exposure in Vietnam or 
due to his tobacco abuse while in service.  

The competent evidence of record reflects current diagnoses 
of status post aortic valve replacement.  However, there is 
no probative evidence that the condition was first manifested 
during service or diagnosed more than one year following 
discharge from service.  Moreover, there is no competent 
evidence suggesting a link between currently diagnosed 
residuals of an aortic aneurism and the veteran's active 
service period.  Rather, the evidence suggests that a heart 
condition was not diagnosed until 1998.  The VA examiner in 
September 2002 opined that such condition was not due to the 
veteran's active duty military service.  As such, service 
connection on a direct basis is not warranted.  

As it pertains to the veteran's claim that his current heart 
condition is due to exposure to herbicides in the Republic of 
Vietnam, the Board notes that the veteran had active service 
in Vietnam and thus, was presumptively exposed to herbicides.  
However, an aortic aneurism is not among the diseases 
associated with exposure to herbicide agents.  Moreover, the 
VA examiner in September 2002 opined that the veteran's 
current heart condition was not related to exposure to 
herbicide agents in service.  Therefore, there is no basis to 
establish presumptive service connection for residuals of an 
aortic aneurism as due to herbicide exposure in Vietnam.  

Finally, as it pertains to the veteran's claim that residuals 
of an aortic aneurism are related to tobacco abuse in 
service, the Board notes that the veteran's claim was 
initially filed in March 1999.  

Where the law is dispositive of the claim, the claim should 
be denied due to a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the present 
case, 38 U.S.C.A. § 1103, which is applicable to the 
veteran's claim, specifically prohibits the payment of 
benefits for a disability on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  Therefore, there is a 
lack of entitlement under the law and the claim must be 
denied on that basis.  Id.

The veteran has variously alleged that service connection for 
residuals of an aortic aneurism is warranted as secondary to 
hypertension; however the Board points out that to establish 
service connection on a secondary basis, there must be 
competent evidence linking the secondary disorder to a 
service-connected disability.  Jones v. West, 12 Vet. App. 
383, 385 (1999).  Review of the claims file reveals that 
service connection for hypertension was denied by rating 
decision in April 2003.  Thus, as hypertension is not a 
service-connected disability, service connection on a 
secondary basis is not warranted as lacking legal merit.  
Service connection is in effect for PTSD, chronic hematuria 
with history of glomeromulonephritis, right knee sprain and 
malaria.  However, the VA examiner in September 2002 opined 
that the veteran's current heart disability was not related 
to any service-connected disability.  Thus, in the absence of 
competent evidence relating the veteran's current heart 
condition to any service-connected disability, service 
connection on a secondary basis is not warranted.  

In finding that service connection for residuals of an aortic 
aneurism is not warranted, the Board has carefully considered 
the statements by the veteran to the effect that a 
relationship exists between his current condition and 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion as to medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

For the foregoing reasons, the Board finds that the claim for 
service connection for residuals of an aortic aneurism must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


III.  Evaluation of PTSD

A.  Background

In March 1999, the veteran claimed entitlement to service 
connection for PTSD.  

During a November 1999 VA examination, the veteran reported 
that he had no previous treatment for any psychiatric 
disorder.  The veteran reported that he was married for 28 
years and worked part-time selling cabinets.  Upon mental 
status examination, the veteran was oriented to time, place, 
person and situation.  He was not psychotic.  He had a 
depressed mood.  The veteran had difficulty talking about his 
feelings and emotions.  He was not suicidal, although he had 
suicidal ideation in the past.  He did not report anxiety or 
panic disorder.  He had some flashbacks and had daily 
intrusive thoughts about Vietnam.  His impulse control was 
not impaired.  He was intelligent, with average to above 
average insight, judgment and reasoning.  The examiner noted 
that his depression was related to his PTSD.  The diagnosis 
was chronic, mild PTSD and dysthymia.  A Global Assessment of 
Functioning score (GAF) of 65 was assigned.  

In a statement received by the RO in April 2000, the 
veteran's spouse indicated that the veteran had experienced 
horrors of war while serving in Vietnam.  She indicated that 
she or their children avoided startling the veteran while he 
was sleeping.  Moreover, he would awaken thinking that there 
were "incoming rounds" or that there rats running across 
him.  

The veteran was afforded another VA examination in September 
2001 by the same examiner who performed the November 1999 
examination.  The veteran indicated that since his last VA 
examination, he had not received any mental health treatment.  
The veteran reported that he slept from 10:30 p.m. to about 
5:00 a.m.  He had nightmares about once per week.  He said he 
had daily thoughts about Vietnam.  He reported occasional 
suicidal ideation.  His spouse reported that the veteran 
started easily and had a temper problem.  

Upon mental status examination, there was no evidence of a 
thought disorder or psychosis.  His mood was depressed and he 
had a somewhat irritable attitude during the examination.  He 
seemed to be masking a lot of his feelings and emotions.  
There was no evidence of anxiety.  The examiner opined that 
his symptoms had increased since the last examination.  The 
diagnosis was mild to moderate PTSD and major depression with 
dysthymia.  A GAF score of 58 was assigned.  

In October 2001, the RO assigned a 30 percent evaluation for 
the veteran's service-connected PTSD, effective since March 
30, 1999.  

The veteran reported for an initial VA mental health 
assessment in November 2001.  He reported that he was 
depressed all the time.  He had frequent dreams involving 
snakes.  He had considered suicide at times.  Upon mental 
status examination, there was no acute psychosis or impaired 
perception.  There was frequent passive suicidal ideation.  
The assessment was PTSD with depression.  A GAF of 50 was 
assigned.  The veteran agreed to attend one on one counseling 
and depression management classes.  He started a trial of 
Celexa, 10 milligrams per day.  

A treatment note in December 2001 indicated that Celexa was 
increased to 20 milligrams per day.  The veteran felt that 
there was an improvement in his condition and that he felt 
decreased suicidal ideation, now about one time per week.  
His sleep was restful.  He showed a mildly depressed, 
flattened affect.  The assessment was depression.  

A February 2002 treatment note indicated that his medication 
was increased to 40 milligrams per day.  His mood was 
reportedly better.  He had only occasional suicidal ideation 
with no intent or plan.  He enjoyed reading and fishing.  
There was no objective anxiety.  

A June 2002 treatment note indicated that the veteran 
attended supportive therapy and depression management 
classes.  He denied any active suicidal ideation.  He had 
occasional passive ideation without any intent or plan.  His 
current GAF score was 56.  

During the hearing before the undersigned in June 2002, the 
veteran contended that his PTSD warranted a 50 percent 
evaluation.  He reported that he worked part-time about 20 to 
30 per week selling cabinets.  He said that he thought about 
Vietnam daily.  He maintained social contacts with immediate 
family and occasional visitors.  He received treatment 
through the VA medical center.  

In July 2002, the veteran use of Celexa was discontinued due 
to elevated liver function tests.  

The veteran was seen in December 2002 with complaints of 
daily depression.  He reported that he woke up depressed but 
that his depression was not as severe as in the past.  He was 
started on Zoloft, 50 milligrams per day.  

Finally, in a February 2003 mental health clinic note, the 
veteran reported that he was still depressed about 50 percent 
of the time.  He denied any suicidal or homicidal ideation.  
Objectively, the veteran still looked depressed but with less 
irritable affect.  His thoughts were intact.  There was no 
objective evidence of psychosis or homicidal or suicidal 
ideation.  The assessment was PTSD.  His Zoloft was increased 
to 100 milligrams per day and he was to follow-up in two to 
three months time.  

B.  Legal Criteria

Disability evaluations are determined by comparing 
symptomatology with rating criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.
38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and those appeals 
involving a claimant's disagreement with a mere denial of a 
claim for an increased rating.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown., 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the issue on appeal involves consideration of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran has been assigned an initial 30 percent rating 
for PTSD since March 30, 1999, the effective date of the 
grant of service connection.  Although the rating has been 
assigned under Diagnostic Code 9411, pursuant to which PTSD 
is evaluated, the veteran's psychiatric disability is rated 
under a general rating formula, set forth at 38 C.F.R. 
§ 4.130.   

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

C.  Analysis

Since the March 30, 1999 effective date for the grant of 
service connection, the record shows that the veteran's PTSD 
has been manifested, primarily, by depression and occasional 
suicidal ideation.  Considering the evidence in light of the 
above referenced criteria, the Board finds that these 
symptoms are reflective of no more than occupational and 
social impairment with occasional decrease in work 
efficiency, for which a 30 percent evaluation is warranted.  

While the record shows continuing treatment for depression 
and periodic suicidal ideation, the veteran was able to 
maintain employment and social interaction.  He did not 
receive any treatment prior to September 2001.  Since, that 
time, the record shows that the veteran's PTSD symptomatology 
has improved.  In this regard, the most current treatment 
records reflect that the veteran's depressive episodes and 
suicidal ideation had both decreased.  However, the record 
does not reflect that the criteria for at least the next 
higher, 50 percent, evaluation are met.  There is no medical 
evidence establishing, at any point since the March 30, 1999 
effective date of the grant of service connection, that the 
veteran has experienced at least occupational and social 
impairment with reduced reliability and flexibility due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once weekly, difficulty in understanding complex 
commands; impairment in short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  Accordingly, the 
criteria for a 50 percent evaluation have not been met.  It 
follows then, that on this record, the criteria for any 
evaluation in excess of 50 percent likewise are not met.  

The Board also points out that the GAF score assigned in this 
case is consistent with the initial 30 percent evaluation 
assigned.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In this case, GAF scores ranged from 50 to 65.  Pursuant to 
the DSM-IV, GAF scores between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  This definition is 
consistent with the symptoms the veteran has demonstrated in 
this case; hence, the assigned GAF likewise provides no basis 
for assignment of any higher evaluation.  

In light of the foregoing, the Board determines that there is 
no schedular basis for assignment of more than the initial 30 
percent rating assigned for PTSD.  The Board also finds that 
38 C.F.R. § 3.32 1(b)(1) (cited to in the April 2000 
statement of the case) provides no basis for assignment of 
more than a 30 percent rating, at any point since the 
effective date of the grant of service connection, on an 
extra-schedular basis.  In the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an initial evaluation in excess of 30 
percent for service-connected PTSD must be denied.  Inasmuch 
as the 30 percent assigned reflects the greatest degree of 
psychiatric impairment shown since the March 30, 1999 
effective grant of service connection, there is no basis for 
assignment of any staged rating pursuant to Fenderson.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 


ORDER

Service connection for post-operative residuals of an aortic 
aneurism is denied.  

An initial evaluation greater than 30 percent for PTSD is 
denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



